Exhibit 10.60

 

CHANGE OF CONTROL SEVERANCE, CONFIDENTIALITY

AND NON-SOLICITATION AGREEMENT

 

This Change of Control Severance, Confidentiality and Non-Solicitation Agreement
(the “Agreement”) is entered into between GENERAL MOLY, INC., a Delaware
corporation (the “Company”) and Robert Scott Roswell (“Employee”) to be
effective as of January 1, 2012 (the “Effective Date”).  Certain capitalized
terms used in this Agreement are defined in Section 5 below.

 

RECITALS

 

A.                                   The Company has retained Employee to
perform services that are important to the long-term success of the Company. 
Employee and the Company acknowledge that Employee’s services are of a senior
managerial nature and that in conducting the Company’s business Employee will be
in a decision-making capacity and will exercise direction, control and
supervision over a material part of the Company’s business.

 

B.                                     The Company believes that it is in the
best interests of the Company and its shareholders to provide Employee with
enhanced financial security and sufficient encouragement to remain with the
Company during this stage of the Company’s operations notwithstanding the
employment uncertainties related to a possible Change of Control of the Company.

 

C.                                     In connection with Employee’s employment
with the Company, Employee has had and will continue to have access to
confidential, proprietary and trade secret information of the Company and its
Affiliates (as defined herein) and relating to the business of the Company and
its Affiliates, which confidential, proprietary and trade secret information the
Company and its Affiliates desire to protect from disclosure and unfair
competition.

 

D.                                    By execution of this Agreement, Employee
and the Company agree that this Agreement contains the entire agreement between
the parties hereto and supersedes all prior agreements (oral or written),
negotiations and discussions between the Company and Employee regarding the
obligations of the Company upon a Change of Control of the Company.

 

AGREEMENT

 

In consideration of the foregoing and the mutual promises and covenants set
forth below, the parties agree as follows:

 

1.                                       Change in Control Severance Pay.  If a
Change of Control occurs on or before the date upon which the Company achieves
Commercial Production (as such term is defined in the Amended and Restated
Limited Liability Agreement of Eureka Moly, LLC dated February 26, 2008) and as
a result of the closing of the Change of Control, or during the one-year period
immediately following the closing of the Change of Control (i) the Company (or
its successor) terminates Employee’s employment without Cause or (ii) Employee
terminates employment for Good Reason, then, subject to the conditions described
in Section 3, Employee will be entitled to Severance Pay.  The “Severance Pay”
will equal the sum of (a) an amount equal to two (2) times Employee’s annual
base salary (as in effect immediately prior to the closing of the Change of
Control), plus (b) an amount equal to 100% of Employee’s target annual incentive
award for one

 

--------------------------------------------------------------------------------


 

year (as in effect immediately prior to the closing of the Change of Control),
if any, less applicable withholdings.  Severance Pay will be in addition to any
accrued but unpaid salary or paid time off earned through the date of Employee’s
termination.

 

2.                                       Time and Form of Payment.  The
Severance Pay shall be paid in a lump sum, on a date determined by the Company
(or its successor), provided the release described in Section 3 has been
executed and is effective and non-revocable, within 60 days following Employee’s
separation from service, except as required by Section 6(a).3. Conditions.  The
Company will not be obligated to pay Severance Pay unless: (a) Employee has
signed a release of claims in favor of the Company and its Affiliates and
related entities, and their directors, officers, insurers, employees and agents,
in a form prescribed by the Company; (b) all applicable rescission periods
provided by law for releases of claims have expired and Employee has not
rescinded the release of claims; and (c) Employee is in strict compliance with
the terms of this Agreement and any other written agreements between the Company
and Employee as of the dates of such payments.

 

4.                                       Effect of Change of Control on Equity
Awards.  Notwithstanding anything to the contrary in any award agreement
pursuant to which an equity-based compensation award has been made to Employee,
the effect of a Change in Control (as defined in the Company’s 2006 Equity
Incentive Plan, as may be amended from time to time (the “Equity Incentive
Plan”)), on any equity-based compensation award granted to Employee while
employed by the Company shall be as provided in Section 12(c) of the Equity
Incentive Plan.  If and to the extent the vesting and exercisability of any such
equity-based compensation award has not already been accelerated in full in
connection with a Change of Control, as contemplated by clause (ii) of Section
12(c) of the Equity Incentive Plan, then the vesting and exercisability of any
such award shall be accelerated in full if Employee’s Termination Date occurs as
a result of the closing of the Change of Control, or during the one-year period
immediately following the closing of the Change of Control under the
circumstances described in Section 1 of this Agreement.

 

5.                                       Certain Definitions.  For purposes of
this Agreement the following terms shall have the following meanings:

 

(a)                                  “Cause” means the good faith determination
by the Company that:

 

(i)                                     Employee has neglected, failed or
refused to perform Employee’s duties (other than as a result of physical or
mental illness);

 

(ii)                                  Employee has failed to timely attain the
goals assigned to Employee by the Company, in its good faith judgment, from time
to time;

 

(iii)                               Employee has committed an act of personal
dishonesty including, without limitation, an act or omission intended to result
in personal enrichment of Employee at the expense of the Company;

 

(iv)                              Employee has committed a willful or
intentional act that could reasonably be expected to injure the reputation,
business, or business relationships of the Company or Employee’s reputation or
business relationships;

 

2

--------------------------------------------------------------------------------


 

(v)                                 Employee has perpetrated an intentional
fraud against or affecting the Company or any customer, supplier, client, agent,
or employee thereof;

 

(vi)                              Employee has been convicted (including
conviction on a nolo contendere, no contest, or similar plea) of a felony or any
crime involving fraud, dishonesty, or moral turpitude; or

 

(vii)                           Employee materially breaches Employee’s
obligations under Section 8 of this Agreement.

 

With respect to any of the matters set forth in (i) or (ii) above, the Company
shall give Employee notice of the deficiency and a reasonable opportunity to
correct the deficiency (not to exceed sixty (60) days) prior to termination. In
the event that the Company has given notice of a deficiency and makes a
determination that the deficiency has not been cured within a reasonable period
of time, Employee’s employment may be terminated for Cause.

 

(b)                                 “Change of Control” means:

 

(i)                                     The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section 5(b)(i), the following acquisitions shall not constitute a Change of
Control: (x) any acquisition directly from the Company, (y) any acquisition by
the Company, or (z) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate; or

 

(ii)                                  Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or the acquisition of assets or stock of another entity by
the Company (each, a “Business Combination”), in each case unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, and (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business

 

3

--------------------------------------------------------------------------------


 

Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination; or

 

(iii)                               Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(iv)                              A sale or disposition of all or substantially
all of the operating assets of the Company to an unrelated party; or

 

(v)                                 Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

 

(c)                                  “Good Reason” means a material negative
change in the service relationship as determined in good faith by Employee of
the occurrence of any of the following conditions, without Employee’s express
written consent (i) a material dimunition in Employee’s base compensation; (ii)
a material dimunition in Employee’s authority, duties, or responsibilities;
(iii) a material change of more than 50 miles in the geographic location at
which Employee is required to perform the services;(iv) any direction or
requirement that Employee engage in conduct that could reasonably be construed
to violate local, state or federal law; or (v) a material failure by the Company
to pay Employee’s annual base salary due Employee in a timely manner.  With
respect to any of the matters set forth above, Employee shall provide written
notice to the Company within ninety (90) days of the initial existence of the
Good Reason condition.  Upon receipt of such notice, the Company shall have a
period of thirty (30) days during which it may remedy the condition and not be
required to pay the Severance Pay in connection with a resignation with Good
Reason.

 

6.                                       Section 409A; Deferred Compensation.

 

(a)                                  Delay in Payment.  Notwithstanding anything
in this Agreement to the contrary, if Employee is deemed by the Company (or its
successor) at the time of Employee’s termination of employment to be a
“specified employee,” then any of the Severance Pay that is non-exempt deferred
compensation which would otherwise be payable hereunder shall not be paid until
the date which is the first business day following the six-month period after
Employee’s separation from service (or if earlier, Employee’s death).  Such
delay in payment shall only be effected to the extent required to avoid adverse
tax treatment to Employee under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”).  Any payment not subject to such delay, shall
be paid pursuant to the time and form of payment specified above.  Any
compensation which would have otherwise been paid during the delay period shall
be paid to

 

4

--------------------------------------------------------------------------------


 

Employee (or Employee’s beneficiary or estate) in a lump sum payment on the
first business day following the expiration of the delay period.

 

(b)                                 Key Definitions.  For purposes of the
Agreement, the term “termination of employment” shall mean “separation from
service” as defined in Section 409A.

 

(c)                                  Interpretation.  The parties intend that
all payments payable under this Agreement will not be subject to the additional
tax imposed by Section 409A, and the provisions of this Agreement shall be
construed and administered consistent with such intent.  To the extent such
potential payments could become subject to Section 409A, the Company (or its
successor) and Employee agree to work together to modify the Agreement to the
minimum extent necessary to reasonably comply with the requirements of Section
409A, provided that the Company (or its successor) shall not be required to pay
Employee’s taxes or additional compensation and Employee shall be responsible
for payment of any and all taxes owed in connection with any payment payable
under this Agreement.

 

7.                                       Protection of Confidential Information
and Trade Secrets.

 

(a)                                  Confidential Information and Trade
Secrets.  Employee acknowledges that he has received and will continue to
receive access to non-public, confidential and proprietary business information
and trade secrets about the Company and its Affiliates (“Confidential
Information”), that this Confidential Information was and will be obtained or
developed by the Company at great expense and is zealously guarded by the
Company from unauthorized disclosure, and that Employee’s possession of this
Confidential Information is due solely to Employee’s employment with the
Company. In recognition of the foregoing, Employee will not at any time during
employment or following termination of employment for any reason, disclose, use
or make otherwise available to any third party any Confidential Information
relating to the Company’s or any of its Affiliates’ business, including their
products, production methods and development; manufacturing and business methods
and techniques; trade secrets, data, specifications, developments, inventions,
engineering and research activity; marketing and sales strategies, information
and techniques; long and short term plans; current and prospective dealer,
customer, vendor, supplier and distributor lists, contacts and information;
financial, personnel and information system information; and any other
information concerning the business of the Company or its Affiliates. During the
term of Employee’s employment with the Company and at all times thereafter,
Employee shall take reasonable steps to protect the confidentiality of
Confidential Information and shall refrain from any acts or omissions that would
reduce the value of Confidential Information to the Company or any of its
Affiliates.  Employee’s foregoing obligations regarding Confidential Information
do not apply to any knowledge or information to the extent that it (i) is now or
subsequently becomes generally publicly known or generally known in the industry
in which the Company operates in the form in which it was obtained from the
Company (or its applicable Affiliate), (ii) is independently made available to
Employee in good faith by a third party who has not violated an obligation of
confidentiality to the Company or any of its Affiliates, or (iii) is required by
law to be disclosed (but only to the extent such disclosure is required).  In
the latter event, Employee shall disclose to the Company the event and authority
requiring disclosure “required by law” at the first opportunity upon learning of
the disclosure request.  Nothing contained in the preceding sentence shall be
interpreted to legitimize any disclosure of Confidential Information by Employee
that occurs outside of any of the events described in items (i) through (iii)
above.  The parties acknowledge and agree that Employee’s

 

5

--------------------------------------------------------------------------------


 

obligations under this Section 7 to maintain the confidentiality of the
Confidential Information are in addition to any obligations of Employee under
applicable statutory or common law.

 

(b)                                 Return of Confidential Information and Trade
Secrets. Upon termination of employment with the Company, Employee shall deliver
to a designated Company representative all records, documents, hardware,
software, and all other property of the Company or any of its Affiliates in
whatever form and all copies thereof in Employee’s possession. Employee
acknowledges and agrees that all such materials are the sole property of the
Company or its Affiliates and that Employee will certify in writing to the
Company at the time of termination that Employee has complied with this
obligation.

 

(c)                                  Definition of Affiliate.  For purposes of
this Section 7 and this entire Agreement, Affiliate” means an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, or an unincorporated organization, that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company.

 

(d)                                 Acknowledgements.  Employee acknowledges
that Confidential Information constitutes a unique and valuable asset of the
Company and its Affiliates and represents a substantial investment of time and
expense by the Company and its Affiliates.  Employee acknowledges that he holds
a management position with the Company, that he is employed in a decision-making
capacity and exercises direction, control and supervision over a material part
of the Company’s business.  Employee further acknowledges that the provisions of
this Section 7 are reasonable and necessary to protect the legitimate interests
of the Company and its Affiliates, and that any violation of this Section 7 by
Employee would cause substantial and irreparable harm to the Company and its
Affiliates to such an extent that monetary damages alone would be an inadequate
remedy.  Therefore, in the event that Employee violates any provision of this
Section 7, the Company and its Affiliates shall be entitled to immediate
injunctive relief (without the necessity of proving actual damages or posting
bond, or if a bond is required, a bond in the amount of $1,000 is deemed
sufficient), in addition to all the other remedies it or they may have,
restraining Employee from violating or continuing to violate such provision.

 

8.                                       Non-Solicitation.

 

(a)                                  Restrictions.

 

(i)                                     Employee specifically acknowledges that
the Confidential Information described in Section 7(a) includes confidential and
trade secret data pertaining to current and prospective customers of the
Company, that such data is a valuable and unique asset of the Company’s business
and that the success or failure of the Company’s specialized business is
dependent in large part upon the Company’s ability to establish and maintain
close and continuing personal contacts and working relationships with such
customers and to develop proposals which are specifically designed to meet the
requirements of such customers. Therefore, during Employee’s employment with the
Company and for the twelve (12) months following termination of employment for
any reason, except on behalf of the Company or with the Company’s prior written
consent, Employee is prohibited from soliciting, either directly or indirectly,
on his own behalf or on behalf of any other person or entity, all such customers
with

 

6

--------------------------------------------------------------------------------


 

whom Employee had contact during the twenty-four (24) months preceding
Employee’s termination of employment.

 

(ii)                                  Employee specifically acknowledges that
the Confidential Information described in Section 7(a) also includes
confidential and trade secret data pertaining to current and prospective
employees and agents of the Company, and Employee further agrees that during
Employee’s employment with the Company and for the twelve (12) months following
termination of employment for any reason, Employee will not directly or
indirectly solicit, on his own behalf or on behalf of any other person or
entity, the services of any person who is an employee or agent of the Company or
solicit any of the Company’s employees or agents to terminate their employment
or agency with the Company.

 

(iii)                               Employee further agrees that, during
Employee’s employment with the Company and for the twelve (12) months following
termination of employment for any reason, Employee will do nothing to interfere
with any of the Company’s business relationships.

 

(b)                                 Acknowledgements.  Employee acknowledges
that the provisions of this Section 8 are reasonable and necessary to protect
the legitimate interests of the Company and its Affiliates, including without
limitation trade secrets, customer and supplier relationships, goodwill and
loyalty, and that any violation of this Section 8 by Employee would cause
substantial and irreparable harm to the Company and its Affiliates to such an
extent that monetary damages alone would be an inadequate remedy.  Therefore, in
the event that Employee violates any provision of this Section 8, the Company
and its Affiliates shall be entitled to immediate injunctive relief (without the
necessity of proving actual damages or posting bond, or if a bond is required, a
bond in the amount of $1,000 is deemed sufficient), in addition to all the other
remedies it or they may have, restraining Employee from violating or continuing
to violate such provision.

 

(c)                                  Modification.  If the duration of, the
scope of or any business activity covered by any provision of this Section 8 is
in excess of what is valid and enforceable under applicable law, such provision
shall be construed to cover only that duration, scope or activity that is valid
and enforceable.  Employee and the Company agree that this Section 8 shall be
given the construction which renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable law.

 

9.                                       Parachute Payment Restrictions.

 

(a)                                  Restrictions.  If any payments or benefits
(including payments and benefits pursuant to this Agreement or under other
compensatory arrangements involving the Employee, including equity-based
incentive awards (the “other arrangements”)) in the nature of compensation that
the Employee would receive in connection with a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company (collectively, “Transaction Payments”) would
collectively constitute a “parachute payment” within the meaning of Section 280G
of the Code, and if the “net after-tax amount” of such parachute payment to the
Employee is less than what the net after-tax amount to the Employee would be if
the Transaction Payments otherwise constituting the parachute payment were
limited to the maximum “parachute value” of Transaction Payments that the
Employee could receive without giving rise to any liability for any excise tax
imposed by Section 4999 of

 

7

--------------------------------------------------------------------------------


 

the Code (the “Excise Tax”), then the Transaction Payments otherwise
constituting the parachute payment shall be reduced so that the parachute value
of all Transaction Payments, in the aggregate, will equal the maximum parachute
value of all Transaction Payments that the Employee can receive without any
Transaction Payments being subject to the Excise Tax.  Should such a reduction
in Transaction Payments be required, the Employee shall be entitled, subject to
the following sentence, to designate those Transaction Payments under this
Agreement or the other arrangements that will be reduced or eliminated so as to
achieve the specified reduction in Transaction Payments to the Employee and
avoid characterization of such Transaction Payments as a parachute payment.  The
Company will provide the Employee with all information reasonably requested by
the Employee to permit the Employee to make such designation.  To the extent
that the Employee’s ability to make such a designation would cause any of the
Transaction Payments to become subject to any additional tax under Code Section
409A, or if the Employee fails to make such a designation within ten business
days of receiving the requested information from the Company, then the Company
shall achieve the necessary reduction in the Transaction Payments by reducing
them in the following order: (i) reduction of cash payments payable under this
Agreement; (ii) reduction of other payments and benefits to be provided to the
Employee; (iii) cancellation or reduction of accelerated vesting of equity-based
awards that are subject to performance-based vesting conditions; and (iv)
cancellation or reduction of accelerated vesting of equity-based awards that are
subject only to service-based vesting conditions.  If the acceleration of the
vesting of Employee’s equity-based awards is to be cancelled or reduced, such
acceleration of vesting shall be reduced or cancelled in the reverse order of
the date of grant.  For purposes of this Section 9, a “net after-tax amount”
shall be determined by taking into account all applicable income, excise and
employment taxes, whether imposed at the federal, state or local level,
including the Excise Tax, and the “parachute value” of a Transaction Payment
means the present value as of the date of the Change of Control for purposes of
Section 280G of the Code of the portion of such Transaction Payment that
constitutes a parachute payment under Section 280G(b)(2) of the Code.

 

(b)                                 Use of Independent Accounting Firm.  The
independent registered public accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the Change of
Control may be utilized by the Compensation Committee to make all determinations
required to be made under this Section 9.  If the independent registered public
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change of Control, the
Compensation Committee may appoint another nationally recognized independent
registered public accounting firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by any such independent registered public accounting firm
retained hereunder.  Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon the Company and Employee.

 

10.                                 At-Will Employment.  This Agreement does not
modify Employee’s status as an employee-at-will.  The parties acknowledge that
Employee is an employee-at-will and that Employee’s services may be terminated
by the Company at any time with or without Cause.

 

11.                                 Headings.  The headings of the sections
hereof are inserted for convenience only and shall not be deemed to constitute a
part hereof, nor to affect the meaning thereof.

 

8

--------------------------------------------------------------------------------


 

12.                                             Governing Law; Jurisdiction.
This Agreement shall be governed by and construed under Colorado law, without
regard to its conflict of laws principles. The parties agree that any litigation
in any way relating to this Agreement shall be venued in either federal or state
court in Jefferson County, Colorado, and Employee hereby consents to the
personal jurisdiction of these courts and waives any objection that such venue
is inconvenient or improper.

 

13.                                             Waiver of Jury Trial. TO THE
FULLEST EXTENT PERMITTED BY LAW, EMPLOYEE AND COMPANY HEREBY IRREVOCABLY AND
EXPRESSLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR ENFORCEMENT THEREOF.

 

14.                                             Employee’s Right to Recover
Attorneys’ Fees and Costs.  In the event of any litigation concerning any
controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement, the breach hereof or the interpretation hereof,
Employee will be entitled to recover from the Company Employee’s reasonable
expenses, attorneys’ fees, and costs incurred therein or in the enforcement or
collection of any judgment or award rendered therein if (and only if) Employee
is the prevailing party.  The “prevailing party” means the party determined by
the court to have most nearly prevailed, even if such party did not prevail in
all matters, not necessarily the party in whose favor a judgment is rendered.

 

15.                                             Complete Agreement; Amendments.
The foregoing is the entire agreement of the parties with respect to the subject
matter hereof, excepting those documents identified herein to be signed by the
Employee and the Company, and may not be amended, supplemented, canceled or
discharged except by written instrument executed by both parties hereto. This
Agreement supersedes any and all prior agreements among the Company and Employee
with respect to the matters covered herein.

 

16.                                             Invalidity. The invalidity or
lack of enforceability of any particular provision in this Agreement shall not
affect the other provisions hereof, and this Agreement shall be construed in all
other respects as though such invalid or unenforceable provisions were
permitted. Moreover, the parties agree to replace or have a Court replace such
invalid provisions with a substitute provision that will satisfy the intent of
the parties.

 

17.                                             Survival. Upon the expiration or
termination of this Agreement for any reason, the provisions of this Section and
the covenants of the parties herein shall survive and remain in full force and
effect.

 

18.                                             Binding Obligations. The
Employee and the Company acknowledge and understand that, unless expressly
stated above, Employee’s obligations hereunder shall not be affected by the
reasons for, circumstances of, or identity of the party who initiates the
termination of Employee’s employment with the Company.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below to be effective as of the Effective Date.

 

 

 

GENERAL MOLY, INC.

 

The Company

 

 

 

 

 

 

 

By:

/s/ David A Chaput

 

 

 

 

 

 

 

Date:

12/21/2011

 

 

 

 

EMPLOYEE — Robert Scott Roswell

 

 

 

 

By:

/s/ R. Scott Roswell

 

 

 

 

 

 

 

Date:

12/29/2011

 

10

--------------------------------------------------------------------------------